United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-3081
                      ___________________________

                           James Richard Huntsman

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

   3M Company, a Delaware corporation; 3M Company Employee Retirement
Income Plan; Zenith Annette Huntsman; Plan Administrator for the 3M Employee
                           Retirement Income Plan

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                               ____________

                            Submitted: June 1, 2020
                              Filed: June 4, 2020
                                [Unpublished]
                                ____________

Before COLLOTON, BEAM, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.
      James Huntsman appeals after the district court1 dismissed his action asserting
claims related to a series of Minnesota court orders modifying his spousal
maintenance obligations. Upon careful review of the record and the parties’
arguments on appeal, we find no basis for reversal. See Newcombe v. United States,
933 F.3d 915, 917 (8th Cir. 2019) (standard of review). Accordingly, we affirm. See
8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.

                                         -2-